Lindsay, J.
—The issue of law which is sought to be settled in this writ of error is simply whether the judgment lien upon the lands of debtors, created by the statute law of Texas, is restricted to the lands in the county in which the court is holden when the judgment is obtained in the circuit court of the United States. As no facts are put in issue in the record for our consideration it is need*100less to recite the facts, showing the nature of the controversy, further than is indicated in the mere inquiry into the extent of the lien of a judgment of the circuit court of the United States upon the lands of the judgment debtor.
The judicial power of the courts of the United States extends to all cases, in law and equity, in the particular class of cases enumerated in the 2d section of article III of the constitution of the United States. The constitution has there defined the limits of the power, but it does not prescribe to what extent it shall be exercised by the circuit courts 'created under it. This is left to legislation by congress.
The judiciary act of 1789 prescribes, that “the laws of the several states, except where the constitution, treaties, or statutes of the United States shall otherwise require or provide, shall be regarded as rules of decision in trials at common law in the courts of the United States in cases where they apply.”
The constitutional powers of the circuit courts are ample, full, and complete in all cases at common law, to the extent of the jurisdiction conferred upon them by congress. The act of congress fixes the minimum amount in civil cases which shall confer jurisdiction and the class of cases in which their common-law powers may be exercised. Congress has also prescribed the territorial limits of their jurisdiction. In such limits their jurisdiction over person and property is as absolute as is the state courts in their several local jurisdictions, both as to mesne and final process. The respective ministerial officers of the state and federal courts have a like authority to carry into execution the judgments of the court under whose authority they act in their respective local jurisdictions. The jurisdiction of the circuit courts of the United States is declared by the act of congress to be concurrent with the courts of the several states in all suits of a civil nature at common law or in equity. Jurisdiction, in its judicial sense, has a twofold significa*101tion. It is either local, which expresses the territorial limits in which the power of the court may be exercised, or it is potential, which means simply the legal power or authority which it possesses of executing the laws and distributing justice within the local limits to which it is restricted by the law-making or political power of the government. If a state court, by its statute, therefore, establishes or fixes a lien by its judgment in the local limits of its jurisdiction which may be carried into effect by its ministerial officer, by parity of reasoning the circuit court of the United States, whose potential jurisdiction is concurrent with that of the state courts, must produce the same result within its local limits. The laws of a state can have no control,proprio vigore, over the action of the federal government in any of its civil departments, unless they be adopted or recognized by an express act of congress. The congress of the United States, ex gratia, by its statute, has recognized the laws of the several states as the rule of decision in trials at common law so far as they apply. The laws of this state have established a lien by the judgment of its courts in each county upon the lands of debtors situate in the county. The trials in the state courts having “ original and general jurisdiction” are had in each county. The trials in the circuit courts of the United States are held at a particular and single locality in a district comprising a number of counties, and its jurisdiction in that district is not only analogous to, but identical with, the jurisdiction of the state courts in the several counties, by virtue of the act of congress adopting the laws of the several states as rules of decision in trials at common law. Its mesne and final process in the district operates the same way and to the same extent as the mesne and final process from the state courts in the several counties. The same efficacy, ' therefore, should he given to the judgments of the circuit courts of the United States upon the same subject-matter of their jurisdiction in their districts as is allowed to the *102state courts of “ original and general jurisdiction” in - the several counties where their judicial power is exercised, because their original cognizance is made concurrent with such state courts over the same subject-matters by act of congress.
It would certainly seem futile that congress would adopt the state laws as rules of decision, and, while submitting to all the disabilities and inconveniences which may be imposed by them, should deny themselves all the advantages conferred by such laws. We think such an interpretation of the acts of congress, recognizing the laws of the states as rules of decision, would be repugnant to common reason, and would tend to reverse and subvert the order of the judicial system of the nation. The courts of the United States are made the final arbiters of such a question as the interpretation of the force and effect of its own laws by the constitution of the United States.
The matter to be considered here involves the construction of the statutes of the United States, submitting to the laws of the several states as rules of decision in cases where they apply. Whatever, therefore, may have been determined by the United States courts upon subjects like the present comes to us in an authoritative way, even though' the point here involved were only incidentally determined by those courts. While those courts have uniformly said that they will receive as authoritative the construction which state courts give their own statutes, wherever any statute of the United States comes under review the courts of the United States, by the constitution, are made the ultimate arbiters of.its force and effect.
We think this question has been virtually settled by the supreme court of the United States in the case of Massingill et al. v. Downs, 7 How., 764. Although the particular point now under consideration was not directly in issue in that case, yet the court, in reasoning out its conclusions in that cause, has spoken with a distinctness not to be *103misunderstood, and which may he said to set this question at rest definitively. In that opinion Justice McLean, who delivered it as the voice of the whole court, says: “In those states where the judgment on the execution of a state court creates a lien only within the county in which the judgment is entered, it” has never been doubted that a similar proceeding in the circuit court of the United States would create a lien to the extent of its jurisdiction. This has been the practical construction of the power of the courts of the United States, whether the lien was to be created by the issuing of process or by express statute.”
Such is the language of that court in reference to the precise state of case now being considered. What that court takes for granted may readily he conceived to be the settled conviction of the court, and would no doubt, upon a direct trial of such an issue, be the deliberate judgment of that tribunal. The opinion of the court in that case was delivered in 1849. Prior to that time, in the year 1840, in the United States circuit court for Indiana, in the case of Shrew & Winter v. Jones, 2 McLean, 84, language equally significant as that quoted from 7 Howard was used by that court in regard to just such a statutory restriction upon a judgment lien as we have in this state. It was also declared by the court that “ the principles of the state law are adopted, but the instruments which give effect to those principles are necessarily different, and they are made to operate throughout a more extended jurisdiction.” This obviously means, that in the statute for judgment liens upon land, authorized by the state, the principle in it is the lien which is adopted by congress, and operates in a more extended jurisdiction, unaffected by the restrictions imposed upon the state courts. It is not to be supposed that congress intended to adopt the state laws in any other sense. It never could have designed by such adoption to subordinate its own tribunals to state authority. Hence we conclude that, when judgment liens are created by stat*104ute in this state, the act of congress adopting the state laws as rules of decision as far as they apply appropriates, eo instanti, the principle of lien by its own inherent vigor, or else by other acts establishing the courts and defining the limits of their territorial jurisdiction; and it is made as efficacious in every part of the district as if the court was itinerant, and went from county to county to pronounce its judgments. Any other interpretation of the various acts of congress, adopting the state laws as rules of decision and establishing courts in the several states, would introduce confusion in the judicial system of the United States, and break up that.harmony between the state and national governments which was most obviously designed to be secured by that very act of adoptiou.
The argument, from the inconvenience of this view of the law to subsequent purchasers, is not valid, because the presumption of law is that every citizen knows the laws of the United States, as well as the laws of the state where he may be commorant. The location of the court and its records are as well known as the county seats and records of the several counties, and may be consulted as well, with varying facilities to each citizen according to his nearness or remoteness from each of those sources of information.
Most certainly it is unsound in political philosophy to assume that the paramount authority in a nation should be trammeled in its legitimate action by the mere policies of its inferior and subordinate members.
From the view of the law which we consider we have been required to take we must affirm the judgment of the court below, which is accordingly done.
Judgment aeeirmbd.